DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frederick Price on March 3, 2022.

The application has been amended as follows: 

Claim 1: An all-suture anchor construct, comprising: an all-suture anchor comprising an elongated strip of material having a center line extending along a first plane and having two ends comprising a first free end on one side of the center line with a first free end surface and a second free end on the other side of the center line with a second free end surface, wherein the first free end surface and the second free end surface face directly opposite directions when the elongated strip of material extends along a longitudinal axis in a pre-deployment configuration; and wherein each of the first free end and the second free end includes a most distal end defining 
the distal tip segments of each of the first free end and the second free end:
are bent toward a distal direction and toward the first plane,
extend in a plane that is parallel to the first plane, and
are adjacent to each other;
each second segment is connected to the respective distal tip segment and extends away from the first plane at a respective first pleat forming a first angle with the respective distal tip segment; and 
each of the first free end surface and the second free end surface faces the distal direction different from either opposite direction.

Claim 2: The all-suture anchor construct of claim 1, further comprising at least four pleats between the two ends of the all-suture anchor in the deployed configuration.
Claim 3: The all-suture anchor construct of claim 2, further comprising a filament woven through the all-suture anchor at a plurality of passing locations, wherein the filament changes direction at least once along the direction of the longitudinal axis of the all-suture anchor and forms at least one slack line.
Claim 4: The all-suture anchor construct of claim 3, wherein each pleat is formed between adjacent passing locations in the deployed configuration.
Claim 5: The all-suture anchor construct of claim 3, wherein the filament has two ends, each of the two ends extends from a central passing location.
all-suture anchor construct of claim 3, wherein in the pre-deployment configuration, the filament extends a first length between adjacent passing locations, and in the deployed configuration, the filament extends a second length between the adjacent passing locations, the second length being shorter than the first length.
Claim 7: The all-suture anchor construct of claim 5, wherein the plurality of passing locations are arranged between the central passing location and the two ends of the all-suture anchor.
Claim 8: The all-suture anchor construct of claim 1, wherein in the deployed configuration, the all-suture anchor is larger in at least one direction than the all-suture anchor in the pre-deployment configuration.
Claim 9: The all-suture anchor construct of claim 8, wherein in the deployed configuration, the all-suture anchor is smaller in at least one direction than the all-suture anchor in the pre-deployment configuration.
Claim 10: The all-suture anchor construct of claim 3, wherein the passing locations are arranged at an angle or are perpendicular to the longitudinal axis.
Claim 11: The all-suture anchor construct of claim 3, wherein when in the deployed configuration, the two ends of the all-suture anchor are positioned in the direction of the slack line.

Claim 12: An all-suture anchor construct system, comprising:
[[an]] the all-suture anchor of claim 1 
all-suture anchor at a plurality of passing locations, wherein the filament changes direction at least once along the direction of the longitudinal axis of the all-suture anchor and forms at least one slack line;
a deployment device having a forked tip; and
wherein the all-suture anchor is positioned within the forked tip between the two free ends.
Claim 13: The all-suture anchor construct system of claim 12, further comprising a tensioning mechanism on the deployment device which secures and tensions a first end and a second end of the filament at angles relative to a longitudinal axis.
Claim 14: The all-suture anchor construct system of claim 13, further comprising an actuation mechanism connected to the tensioning mechanism, which when actuated, moves the two ends of the all-suture anchor from the first direction in the pre-deployment configuration to the second direction in the deployed configuration, wherein when in the deployed configuration, the two ends of the all-suture anchor are positioned in the direction of the slack line.

Claim 15: A method of deploying an all-suture anchor, the method comprising the steps of:
providing an all-suture anchor comprising an elongated strip of material having a center line extending along a first plane and having two ends comprising a first free end on one side of the center line with a first free end surface and a second free end on the other side of the center line with a second free end surface, wherein the first free end surface and the second free end surface face directly opposite directions when the elongated strip of material extends along a longitudinal axis in a pre-deployment configuration; and 
wherein each of the first free end and the second free end includes a most distal end defining a distal tip segment having a first length and a second segment having a second length, wherein when in a deployed configuration: 
the distal tip segments of each of the first free end and the second free end: 
are bent toward a distal direction and toward the first plane, 
extend in a plane that is parallel to the first plane, and 
are adjacent to each other; 
each second segment is connected to the respective distal tip segment and extends away from the first plane at a respective first pleat forming a first angle with the respective distal tip segment; and 
each of the first free end surface and the second free end surface faces the distal direction different from either opposite direction;
providing a filament having a first end and a second end, the filament passing through the all-suture anchor at a plurality of passing locations, wherein the filament changes direction at least once along the direction of the longitudinal axis of the all-suture anchor and forms at least one slack line;
preparing a bone hole;
passing the all-suture anchor into the hole, the all-suture anchor being in [[a]] the pre-deployment configuration where the filament extends a first length between adjacent passing locations; and
tensioning the filament, after tensioning, the filament extends a second length between adjacent passing locations, the second length being shorter than the first length such that the all-suture anchor is changed to [[a]] the deployed configuration.
Claim 16: The method of claim 15, wherein in the pre-deployment configuration the two ends of the all-suture anchor are positioned in a first direction, and when in the deployed configuration, the two ends of the all-suture anchor are positioned in a second direction different from the first direction, wherein the second direction is in the direction of the slack line.
Claim 17: The method of claim 16, wherein the step of tensioning the filament includes the step of rotating the two ends of the all-suture anchor within the hole toward the second direction.
Claim 18: The method of claim [[14]] 15, further comprising the steps of:
providing a deployment device with a forked tip; and 
loading the all-suture anchor within the forked tip between the first end and the second end of the filament.
Claim 19: The method of claim 15, further comprising the step of pulling the first end of the filament until there is no filament passing through the all-suture anchor.
Claim 20: The method of claim 15, further comprising the step of increasing the size of the all-suture anchor in at least one direction in the deployed configuration.
Claim 21: The method of claim 15, further comprising the step of forming at least four pleats between the two ends of the all-suture anchor in the deployed configuration.
Claim 22: The all-suture anchor construct of claim 1, wherein the first free end and the second free are in direct contact in the deployed configuration.

Election/Restrictions
Claims 1-11 and 24 are allowable. The restriction requirement between Inventions I, II, and III as set forth in the Office action mailed on August 22, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. 
Specifically, the restriction requirement of August 22, 2019 is hereby withdrawn. Claims 12-14 directed to a suture anchor construct system and 15-21 directed to a method of deploying a suture anchor as amended above to include all the limitations of allowable claim 1, are hereby rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-21 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: the claims in the instant application have overcome the previous rejection(s). Specifically, the prior art of record does not teach or render obvious an all-suture anchor made of an elongated strip of material extending along a longitudinal axis in the pre-deployed state with two free ends on either side of a transecting center line extending along and forming a first plane where the first free end and second free end face in opposite directions in the pre-deployed state and where each of the first and section free ends include a distal most end which defines a distal tip segment and a second segment where when the anchor is deployed, the distal tip segments of each of the first and second free ends are bent toward a distal direction and towards the first plane; and extend in a plane parallel to the first plane; and are adjacent to each other and where each of the second segments are connected to the respective distal tip segment and extend away from the first plane at a respective first pleat forming a first angle with the respective distal tip segments in combination with the other elements as claimed. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
The closest prior art is previously cited Denham (US PG Pub 2011/0264141) which teaches a suture anchor construct made of an elongated strip extending along a longitudinal axis in the pre-deployed configuration with free ends on either side of a center line forming a first plane. However, Denham does not teach the second segments extend away from the first plane at a respective first pleat forming a first angle, nor does Denham teach the distal tip segments are bent toward the first plane and are adjacent to each other. The distal most ends of Denham as seen in Figs. 9 and 10 are spaced apart from one another and extend vertically (are not bent towards the first plane created by the center line).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771       

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771